Title: To Benjamin Franklin from Isaac Norris, 15 June 1758
From: Norris, Isaac
To: Franklin, Benjamin



My Worthy Friend
  Pensyla. June: 15th: 1758.

The Repeatd Exemptions of the Proprietary Estate, from Bearing a part in our Present Heavy Taxes, Apears so unreasonable That I Think They Cannot long Support That Cause to the Nation, Who Bear the Burthen of An American War, (where our Proprietarys have so large an Interest to Defend) as well as for the more Immediate Defence of their own Estates. The Taxing the Proprietary Estate in Maryland has appeard so Essential To the Assembly of that Province, That After making Several Concessions on Their Part, They have Adjourn’d, without doing any Thing, Rather Than depart from that Article, upon which, and Several Other[s] the Council, were Inflexible. I should be pleas’d To know What Grounds There are for a Suspicion of my own That the Government wink for a While, at the Irregularities of some Proprietors in order to Resume All such American Grants into their hands at a proper Juncture. As for the Offers made by our Proprietarys, They are so evasive, and so well known to Such as have any knowledge of the Situation of their Estate here, That it is useless To say any Thing on That Head; A Great part of our last Grant is already Expended, my Brother Told me lately That the Commissioners had drawn for about £60,000, of it, but Then out of this, the old arrears, are I Suppose paid off, and a considerable advance to each Soldier of the new Levies, To be hereafter Deducted out of their Pay, of which and the State of our Finances, ’Tis probable Some of the Commissioners will write more Correctly, but it is very easy to foresee, that if the War Continues A little longer, as it probably will, we shall be under Difficulties To know where To Raise our future Supplys, for the lower People, of which, we are sensible, the Bulk of the Province is Compos’d, Can bear no more, the Back Counties Supply little or nothing, and Cumberland has Refus’d to Tax Their County alledging They rather Stand in need of Assistance from the other Counties. This is true with regard To a part of its Inhabitants, but many of the Others are in the Way of making Great Estates, and realy do so, and these ought to be Taxed, as well as the Prodigious Tracts of Located Lands, Taken Up in That County by a few persons in Philadelphia, who I persume would be willing to be exemptd under the General Calamity of the County, and these Probably have had Influence enough with the Comissioners and Assessors, To refuse laying any Tax There, for which purpose and to excuse Themselves, They, Just before the Rising of the Assembly wrote a letter To the Treasurer which was laid before the Governor, (who would give no Answer to it) and a copy Deliverd to the Assembly, who order’d the Treasurer to do his Duty, in which the law was his Sole Guide, but I have not since heard Whether they have laid the Tax, and as for the Excise, they have evaded That laid by the Collectors Refusing to Qualify, upon which, the House were Obligd to Name another, but this is a favourite County with Some; I Shall leave the Particular Account of J Hugh’ late Journey to Wyoming to himself, who will, no doubt, Send a more minute Account, than is in my power to do, he was so kind as to Call at my house on his Return, but did not Chuse to alight from his Horse, and finding him Sufficiently fatugued, and so near the End of his Journy, I could not Think it reasonable To press him. I. Zanes, who also went to Wyoming, Calld upon me a few days ago, and from both These Gentlemen I find they were in Some Danger from a Party of Skulking Indians very near them whilst they were at work upon the Houses They were Building for Teedyuscung and the Delawares, They lost one of their Company in whom I hear your Family has Some Concern, in which I Can Sincerly Joyn; Tho’ he was unknown to me. That undertaking was a Publick Spirited Concern with the Gentlemen who performd it. Whilst some proposd by the Governor, Declined the Danger, and still Sleep securly at Home. Our friend Thompson has left his School for a while, Upon A Message To These Delawares At Wyoming, and from Thence, I am Told, To Tiahoga, with a friendly Message from the Cherokee’s to the Delawares, and an Invitation from this Goverment to the Seneka’s, which is at this time well Judg’d, and has been sent, as I am informd, by the Influence of General Forbes, Who had some warm Difference upon these messages, with the Council, if my Information is True, but as this Comes to me at Second hand, I shall refer to Such other Accounts, as may be More fully depended upon of which no doubt, there will be Authentick Accounts Transmitted by these Vessels. The Situation of Indian Affairs must be very Critical at this Time, as well with Regard to themselves, as the Europeans now heming them in on both Sides, Their friendship is of the utmost Consequence to the french, and They know it, and act accordingly, whilst the Colonies are divided in their Int[erest] and it will be hard to unite Them. The Method proposd by Appointing Superintendants for the Districts to the Northward and Southward is better in Theory Than Practice, Till they can find Sutible Men, under the present management, we can only Judge by the fruit, of which I know of none worth recommending, but I fear the Southern District is worst Supplyd. The Troops are marching off to the frontiers of the Province. I am told the Highlanders (who arrived a few days ago from Carolina) march to day, or to morrow, and that Colonel Washington is at Rays Town—except a very few skulking Parties now and then in Small Numbers, we have not had much Damage on the frontiers, but it is probable, we may hear of more, during the harvest, unless the large Bodies of Soldiers now dispersd Thro’ the back Counties should deter the Enemy from the attempt, which is not probable. I can only Recommend Patience and perseverance, To my Good friend in the Honorable Comission the Province has intrusted him with, in an honest Cause. I shall not Distrust his Abilities against All the bad Governors we have ever had, or can have sent for, to oppose him, but in Conversing with These or their Masters, Common prudence Will Direct him to Judge of Sutible evidence upon all publick Transactions to Guard against misrepresentations, for after the Numberless Instances where our publick affairs have been misrepresentd under the Same Influence, it Cannot Surprize us, That the Same Politicks Should be pursue’d to the fountain head, of which I have now before me, in your last letter a Glaring Instance. I know nothing more of the fleet against Lewisburg Than what is in the Pub[lick] Papers, and if I did, the Conveyance from Thence will be so much shorter, that it would be unnecessary to send the Intellegence from hence, but there is great hopes of succeeding in That Enterprize under Such Commanders, and Such a force as the Brittish Nation has There. I hear Just now That Chas. Thompson, with a few Indians are returnd, but can give no Intellegence of the Sucess of his Journy. If these Vessels Stay long enough, Those Concern’d in Town, will Take Care to Transmit the Account. The Store Ships arrived two, or Three days ago, to the Great Satisfaction of the Gentlemen Concern’d in the Westren Expedition. I am your Affectionate friend
I N

Pray make my Complements to Billy to whom I wrote some time ago.
Copy

 
In margin: Recd & ackd by BF 7br. 16. 1758
